Case 1:18-cv-09031-DLC Document 45-6 Filed 05/30/19 Page 1 of 8




               Exhibit 6
                 Case 1:18-cv-09031-DLC Document 45-6 Filed 05/30/19 Page 2 of 8




From:                Simonsen, Ashley M <asimonsen@cov.com>
Sent:                Wednesday, January 30, 2019 10:35 AM
To:                  Ron Krock; Lena Konanova
Cc:                  Ruffino, Andrew; Setzepfandt, Alexander; Faith Gay; Maria Ginzburg; Maggie Siller
Subject:             RE: Hyland v. Navient Corp., No. 1:18-cv-09031-DLC (S.D.N.Y.)


Ron,

I wanted to give you an update on document issues we discussed last week.

       Notes or summaries prepared by Navient concerning calls between Navient and the named
        Plaintiffs: Navient will search for and produce account records containing notes or summaries of calls with the
        named plaintiffs for the 9/27/07 to 10/3/18 time period.
       Correspondence between Navient and the named Plaintiffs: Navient will search for and produce written
        correspondence to the named plaintiffs over the same time period.
       Documents regarding IDR that were available to call center representatives (including policies
        and procedures): Navient is still investigating the burden associated with identifying such documents relating
        specifically to IDR for the same time period, but expects to be able to produce these documents (in addition to
        producing such documents relating to PSLF).
       Change orders re Navient's servicing contract with the Department of Education: Navient is still
        investigating the burden associated with identifying change orders relevant to this lawsuit, but at this time expects
        to be able to produce relevant change orders.
       Policies and procedures from third parties (like the Department of Education) concerning PSLF
        or IDR that were used to create internal guidance available to call center representatives: As noted
        above, Navient expects to be able to produce relevant change orders from the Department of Education, which
        were used to create the documents available to call center representatives.

Regards,

Ashley Simonsen
Covington & Burling LLP
1999 Avenue of the Stars
Los Angeles, CA 90067-4643
T +1 424 332 4782 | asimonsen@cov.com
www.cov.com




From: Simonsen, Ashley M
Sent: Friday, January 25, 2019 2:21 PM
To: 'Ron Krock' <rkrock@selendygay.com>; 'Lena Konanova' <lkonanova@selendygay.com>
Cc: Ruffino, Andrew <aruffino@cov.com>; Setzepfandt, Alexander <ASetzepfandt@cov.com>; 'Faith Gay'
<fgay@selendygay.com>; 'Maria Ginzburg' <mginzburg@selendygay.com>; 'Maggie Siller' <msiller@selendygay.com>
Subject: RE: Hyland v. Navient Corp., No. 1:18‐cv‐09031‐DLC (S.D.N.Y.)

Ron,

Please find attached our comments on the draft protective order. I want to flag that this is subject to further comment
from my client, who is still reviewing the draft. In the interest of moving things along, however, I am sending you our
comments now.

                                                             1
                 Case 1:18-cv-09031-DLC Document 45-6 Filed 05/30/19 Page 3 of 8
Have a nice weekend,
Ashley

From: Simonsen, Ashley M
Sent: Thursday, January 24, 2019 2:19 PM
To: 'Ron Krock' <rkrock@selendygay.com>; Lena Konanova <lkonanova@selendygay.com>
Cc: Ruffino, Andrew <aruffino@cov.com>; Setzepfandt, Alexander <ASetzepfandt@cov.com>; Faith Gay
<fgay@selendygay.com>; Maria Ginzburg <mginzburg@selendygay.com>; Maggie Siller <msiller@selendygay.com>
Subject: RE: Hyland v. Navient Corp., No. 1:18‐cv‐09031‐DLC (S.D.N.Y.)

Ron,

Addressing each of your points in turn:
    1. I clearly stated during our call on Tuesday that I could not commit to producing documents by any
       particular time until speaking further with my client. In the two days since that call, I have not been
       able to do that, as my client has been traveling for depositions. However, I have conveyed to my client
       the substance of our call and your many additional document requests. In addition, I expect to return
       comments on the draft protective order by tomorrow.
    2. We seem to be talking past each other. On Tuesday's call, I confirmed that the policies and procedures
       relating to PSLF that Navient had already agreed to produce would include documents relating to PSLF
       that were available to customer service representatives when speaking with borrowers. You apparently
       use the terms "call scripts" and "call flow procedures" to refer to such documents. I disagree with that
       phrasing, but that is beside the point; whatever you want to call these documents, Navient has agreed to
       produce them. Navient has also agreed to consider producing documents relating to IDR that were
       available to customer service representatives when speaking with borrowers. Navient has not agreed to
       produce such documents relating to any other topics (besides PSLF and IDR).
    3. As noted above, I have conveyed your (many) requests for additional documents to my client and they
       are considering your requests, which we have been discussing for two days – not since November. I will
       provide an update on the status of these requests early next week.
Best,
Ashley

From: Ron Krock <rkrock@selendygay.com>
Sent: Wednesday, January 23, 2019 8:03 PM
To: Simonsen, Ashley M <asimonsen@cov.com>; Lena Konanova <lkonanova@selendygay.com>
Cc: Ruffino, Andrew <aruffino@cov.com>; Setzepfandt, Alexander <ASetzepfandt@cov.com>; Faith Gay
<fgay@selendygay.com>; Maria Ginzburg <mginzburg@selendygay.com>; Maggie Siller <msiller@selendygay.com>
Subject: RE: Hyland v. Navient Corp., No. 1:18‐cv‐09031‐DLC (S.D.N.Y.)

Hi Ashley,

Thanks for your prompt response. We write to clarify the few instances in which your email departs from our
conversation.

First, with respect to production timing, we understood from our conversation yesterday that you would endeavor to
begin producing Navient’s policies and procedures on PSLF by Friday of this week, with other documents to follow
thereafter. You did not suggest that Plaintiffs’ receipt of those documents was contingent on the Court entering the
protective order, which we sent to you almost two months ago and as to which you have not yet provided comments.
We can agree to treat all produced documents confidentially pending the parties’ negotiation of specific terms and the
entry of the protective order.



                                                           2
                   Case 1:18-cv-09031-DLC Document 45-6 Filed 05/30/19 Page 4 of 8
Second, with respect to the scope of the production, we expressly discussed whether Navient maintained call scripts and
other written guidance available to call center employees, and, if so, whether it would be willing to produce those
materials at this juncture. You stated that you did not believe that Navient maintained “call scripts,” as opposed to what
it purports to call “call flow procedures,” but you would confirm with your client and determine whether to produce any
such documents as well as written guidance.

Third, please do let us know whatever information you are able to gather by close of business Thursday, with any follow‐
ups as necessary. While we are sympathetic to the time it takes to obtain information, we have been discussing these
same sets of documents for two months, since late November. Especially given the relatively circumscribed nature of
these requests, please let us have the courtesy of your prompt response.

We appreciate your attention to these issues. We are at your disposal for any questions or follow‐ups.

Best regards,
Ron

From: Simonsen, Ashley M <asimonsen@cov.com>
Sent: Wednesday, January 23, 2019 11:32 AM
To: Ron Krock <rkrock@selendygay.com>; Lena Konanova <lkonanova@selendygay.com>
Cc: Ruffino, Andrew <aruffino@cov.com>; Setzepfandt, Alexander <ASetzepfandt@cov.com>; Faith Gay
<fgay@selendygay.com>; Maria Ginzburg <mginzburg@selendygay.com>; Maggie Siller <msiller@selendygay.com>
Subject: RE: Hyland v. Navient Corp., No. 1:18‐cv‐09031‐DLC (S.D.N.Y.)

Ron,

I want to correct some inaccuracies in your notes below:

    1.    I did not state during our call that my team would "aim to begin producing documents within the next week." I
          stated that I would confer with my client and get back to you about when Navient expects to begin producing the
          first three categories of documents below. Please note that Navient will not be able to produce any confidential
          materials (including policies and procedures relating to PSLF) until after a protective order is entered. As I stated
          during yesterday's call, we expect to return comments on plaintiffs' draft protective order next week.

    2. On yesterday's call you did not request "[c]all scripts or any other written guidance that was available to call center
       representatives from 9/27/2007 to 10/3/2018." You asked for documents relating to PSLF and IDR plans that
       were available to call center representatives when speaking with borrowers. Navient has already agreed to
       produce or consider producing these documents. Any other documents that were available to call center
       representatives (on wholly unrelated subjects) are irrelevant, were not requested in plaintiffs' RFPs, and would be
       unduly burdensome to collect and produce.

    3. With respect to the (many) other documents that you requested on yesterday's call, we will confer with our client
       and will get back to you when we have more information, but we will not be able to do so by tomorrow as you have
       requested.

Best,
Ashley

From: Ron Krock <rkrock@selendygay.com>
Sent: Tuesday, January 22, 2019 4:13 PM
To: Simonsen, Ashley M <asimonsen@cov.com>; Lena Konanova <lkonanova@selendygay.com>
Cc: Ruffino, Andrew <aruffino@cov.com>; Setzepfandt, Alexander <ASetzepfandt@cov.com>; Faith Gay
<fgay@selendygay.com>; Maria Ginzburg <mginzburg@selendygay.com>; Maggie Siller <msiller@selendygay.com>
Subject: RE: Hyland v. Navient Corp., No. 1:18‐cv‐09031‐DLC (S.D.N.Y.)

Ashley:

                                                                3
                 Case 1:18-cv-09031-DLC Document 45-6 Filed 05/30/19 Page 5 of 8

Thanks again for speaking to us this afternoon. We continue to disagree with your position that discovery is stayed in
this action, because Navient did not move for a stay and the Court has not entered one sua sponte. Nonetheless, we
appreciate your willingness to produce certain of the documents responsive to Plaintiffs’ first set of requests for
production at this time, and we reserve our rights as to the remainder.

In terms of next steps, we understand that your team will aim to begin producing documents within the next week,
including policies and procedures as early as this Friday, January 25, 2019. In terms of the scope of that production, you
indicated that you are prepared to produce:
      Policies and procedures, including call flow procedures, regarding the PSLF program that were available to call
        center representatives from 9/27/2007 to 10/3/2018;
      Publicly‐available servicing contracts; and
      All call recordings between Navient and named Plaintiffs from 9/27/2007 to 10/3/2018 (and earlier, to the
        extent they exist).

We did not separately discuss our fourth request for all recordings or transcripts of phone calls furnished to the
Department of Education as part of the 2017 audit of Navient, but we understand that you are refusing to produce those
documents at this time.

You also indicated that you will follow up with your client this week to determine whether you will produce the
following additional documents:
      Policies and procedures regarding income‐driven repayment (“IDR”) that were available to call center
        representatives from 9/27/2007 to 10/3/2018;
      Policies and procedures from third parties (like the Department of Education) concerning PSLF or IDR that were
        used to create internal guidance available to call center representatives from 9/27/2007 to 10/3/2018;
      Call scripts or any other written guidance that was available to call center representatives from 9/27/2007 to
        10/3/2018;
      Change orders to the servicing contracts;
      Any notes or summaries prepared by Navient concerning calls between Navient and the named Plaintiffs from
        9/27/2007 to 10/3/2018; and
      Correspondence between Navient and the named Plaintiffs from 9/27/2007 to 10/3/2018.

Please let us know the status by close of business Thursday, January 24, 2019.

Finally, you indicated that your team had reviewed the draft confidentiality and ESI orders that Plaintiffs sent you on
Wednesday, December 5, 2018, and that you plan to provide comments on those drafts within the next week.

Please let us know if you have any questions or disagree with anything outlined above. We look forward to hearing from
you.

Best regards,
Ron



From: Simonsen, Ashley M <asimonsen@cov.com>
Sent: Friday, January 18, 2019 3:46 PM
To: Lena Konanova <lkonanova@selendygay.com>
Cc: Ruffino, Andrew <aruffino@cov.com>; Setzepfandt, Alexander <ASetzepfandt@cov.com>; Faith Gay
<fgay@selendygay.com>; Maria Ginzburg <mginzburg@selendygay.com>; Maggie Siller <mengland@selendygay.com>;
Ron Krock <rkrock@selendygay.com>
Subject: RE: Hyland v. Navient Corp., No. 1:18‐cv‐09031‐DLC (S.D.N.Y.)

                                                             4
                   Case 1:18-cv-09031-DLC Document 45-6 Filed 05/30/19 Page 6 of 8
Sure. We are available for a call Tuesday from 11 a.m. to 1 p.m. ET or after 5 ET.

In the meantime, now that plaintiffs' amended complaint is on file, will plaintiffs stipulate to the following briefing
schedule on defendants' renewed motion to dismiss?

         Defendants to file a renewed motion to dismiss on or before February 15, 2019 (not to exceed 30 pages);
         Plaintiffs to file their opposition to Defendants’ renewed motion to dismiss on or before March 18, 2019 (not to
          exceed 30 pages);
         Defendants to file their reply to Plaintiffs’ opposition to the renewed motion to dismiss on or before April 8, 2019
          (not to exceed 15 pages).

This is the same briefing schedule we discussed previously. If this is OK with you, we can submit a letter asking Judge
Cote to approve this schedule.

Best,
Ashley

From: Lena Konanova <lkonanova@selendygay.com>
Sent: Friday, January 18, 2019 12:29 PM
To: Simonsen, Ashley M <asimonsen@cov.com>
Cc: Ruffino, Andrew <aruffino@cov.com>; Setzepfandt, Alexander <ASetzepfandt@cov.com>; Faith Gay
<fgay@selendygay.com>; Maria Ginzburg <mginzburg@selendygay.com>; Maggie Siller <mengland@selendygay.com>;
Ron Krock <rkrock@selendygay.com>
Subject: Re: Hyland v. Navient Corp., No. 1:18‐cv‐09031‐DLC (S.D.N.Y.)

Ashley,

It is harder than I anticipated rescheduling my travel today to accommodate a call. Could we reschedule to Monday
afternoon or Tuesday?

Let me know. Thanks.

Best,
Lena

On Jan 16, 2019, at 6:40 PM, Simonsen, Ashley M <asimonsen@cov.com> wrote:

          Lena,

          1 p.m. PT this Friday works for me.

          From: Lena Konanova <lkonanova@selendygay.com>
          Sent: Wednesday, January 16, 2019 9:07 AM
          To: Simonsen, Ashley M <asimonsen@cov.com>
          Cc: Ruffino, Andrew <aruffino@cov.com>; Setzepfandt, Alexander <ASetzepfandt@cov.com>; Faith Gay
          <fgay@selendygay.com>; Maria Ginzburg <mginzburg@selendygay.com>; Maggie England
          <mengland@selendygay.com>; Ron Krock <rkrock@selendygay.com>
          Subject: RE: Hyland v. Navient Corp., No. 1:18‐cv‐09031‐DLC (S.D.N.Y.)

          Thanks, Ashley. I am not available after midnight Eastern. I will rearrange my Friday schedule – if 1pm
          Pacific/4pm Eastern works for you, we will send a dial in.

          Best regards,
          Lena

                                                                5
          Case 1:18-cv-09031-DLC Document 45-6 Filed 05/30/19 Page 7 of 8

From: Simonsen, Ashley M <asimonsen@cov.com>
Sent: Tuesday, January 15, 2019 10:08 PM
To: Lena Konanova <lkonanova@selendygay.com>
Cc: Ruffino, Andrew <aruffino@cov.com>; Setzepfandt, Alexander <ASetzepfandt@cov.com>; Faith Gay
<fgay@selendygay.com>; Maria Ginzburg <mginzburg@selendygay.com>; Maggie England
<mengland@selendygay.com>; Ron Krock <rkrock@selendygay.com>
Subject: RE: Hyland v. Navient Corp., No. 1:18‐cv‐09031‐DLC (S.D.N.Y.)

Lena,

As I mentioned in my previous email, I am tied up for the next couple of days, including the evenings. I
could talk in the late evening Thursday (after 9 p.m. PT).


From: Lena Konanova <lkonanova@selendygay.com>
Sent: Tuesday, January 15, 2019 2:11 PM
To: Simonsen, Ashley M <asimonsen@cov.com>
Cc: Ruffino, Andrew <aruffino@cov.com>; Setzepfandt, Alexander <ASetzepfandt@cov.com>; Faith Gay
<fgay@selendygay.com>; Maria Ginzburg <mginzburg@selendygay.com>; Maggie England
<mengland@selendygay.com>; Ron Krock <rkrock@selendygay.com>
Subject: RE: Hyland v. Navient Corp., No. 1:18‐cv‐09031‐DLC (S.D.N.Y.)

Ashley, thanks. I am traveling Friday – could we do something in the late afternoons/early evenings over
the next few days?

Best,
Lena

From: Simonsen, Ashley M <asimonsen@cov.com>
Sent: Tuesday, January 15, 2019 1:54 PM
To: Lena Konanova <lkonanova@selendygay.com>
Cc: Ruffino, Andrew <aruffino@cov.com>; Setzepfandt, Alexander <ASetzepfandt@cov.com>; Faith Gay
<fgay@selendygay.com>; Maria Ginzburg <mginzburg@selendygay.com>; Maggie England
<mengland@selendygay.com>; Ron Krock <rkrock@selendygay.com>
Subject: RE: Hyland v. Navient Corp., No. 1:18‐cv‐09031‐DLC (S.D.N.Y.)

Lena,

I am not available at 4 p.m. today, and am tied up for the next couple of days. Could we plan to talk on
Friday? I am generally available that day.

Best,
Ashley

From: Lena Konanova <lkonanova@selendygay.com>
Sent: Tuesday, January 15, 2019 5:19 AM
To: Simonsen, Ashley M <asimonsen@cov.com>
Cc: Ruffino, Andrew <aruffino@cov.com>; Setzepfandt, Alexander <ASetzepfandt@cov.com>; Faith Gay
<fgay@selendygay.com>; Maria Ginzburg <mginzburg@selendygay.com>; Maggie England
<mengland@selendygay.com>; Ron Krock <rkrock@selendygay.com>
Subject: RE: Hyland v. Navient Corp., No. 1:18‐cv‐09031‐DLC (S.D.N.Y.)

Ashley,

                                                     6
          Case 1:18-cv-09031-DLC Document 45-6 Filed 05/30/19 Page 8 of 8

Are you available for a call regarding the below at 4pm today? If not, please let me know what other
times work today or tomorrow.

Thanks,
Lena

From: Simonsen, Ashley M <asimonsen@cov.com>
Sent: Friday, January 11, 2019 6:49 PM
To: Lena Konanova <lkonanova@selendygay.com>; Faith Gay <fgay@selendygay.com>; Maria Ginzburg
<mginzburg@selendygay.com>; Maggie England <mengland@selendygay.com>; Ron Krock
<rkrock@selendygay.com>
Cc: Ruffino, Andrew <aruffino@cov.com>; Setzepfandt, Alexander <ASetzepfandt@cov.com>
Subject: Hyland v. Navient Corp., No. 1:18‐cv‐09031‐DLC (S.D.N.Y.)

Counsel,

Please find attached defendants' responses and objections to plaintiffs' first set of requests for
production of documents. As you will see, defendants generally object to producing the
documents sought by the requests at this time, but plan to serve supplemental responses within
30 days after the Court approves a discovery schedule.

Notwithstanding these objections, we are willing to meet and confer with you about a more
narrow and less burdensome production of documents in the interim. To that end, we are in the
process of collecting Navient's policies and procedures relating to the Public Service Loan
Forgiveness program, Navient's servicing contracts with the Department of Education, and
recordings of phone calls with the named plaintiffs, and we plan to produce those documents
once we have assembled and reviewed them, notwithstanding our objections.

Best,

Ashley Simonsen
Covington & Burling LLP
1999 Avenue of the Stars
Los Angeles, CA 90067-4643
T +1 424 332 4782 | asimonsen@cov.com
www.cov.com

<image001.jpg>




                                                   7
